Exhibit 10.1



SENIOR OFFICER, CHANGE IN CONTROL, SEVERANCE AND NON-COMPETE AGREEMENT



 

THIS AGREEMENT is made as of July 28, 2005 between WISCONSIN ENERGY CORPORATION
(the "Company") and Kristine A. Rappé (the "Executive").

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

1.     Defined Terms. All of the capitalized terms not otherwise defined in this
Agreement are defined in the attached Appendix.

2.     Purpose of Agreement. This Agreement is intended to set forth certain
terms and conditions of the Executive's employment with the Company, to provide
the Executive with certain minimum compensation rights in the event of her
termination of employment under certain circumstances as set forth herein and to
provide for a non compete agreement from the Executive.

3.     Employment. The Executive is currently the Senior Vice President and
Chief Administrative Officer of the Company. The Executive's employment is not
for any fixed term and the Executive acknowledges that she is an employee
at-will. The Executive's annual base salary is hereby established at an annual
rate of $345,000. The Executive's target bonus opportunity under the Company's
Short-Term Performance Plan (the "STPP") for the remainder of 2005 and
subsequent years will not be less than 60% of base salary, except under
circumstances described in the next sentence. Circumstances under which an
adjustment below the 60% target could take place would be limited to a general
"Board Action" resulting in the lowering of targets for the entire senior
executive group.

4.     Other Benefits and Special Additional Pension Benefit. The Executive will
be entitled to participate in all retirement and welfare benefit plans and
programs generally available to employees in accordance with the terms of such
plans and programs and to participate on a basis commensurate with other senior
officers of the Company in any benefit plans and programs available to such
officers, including the opportunity to participate in the Company's Executive
Deferred Compensation Plan (the "EDCP"). Additionally, and provided the
Executive's retirement occurs at or after age 60, the Executive shall be
entitled to participate in the Company's Supplemental Executive Retirement Plan
(the "SERP"), which shall include (i) the monthly SERP benefit "A," which is
designed to make up for any limitations imposed on the amount of Executive's
accrued benefit under the Company's tax-qualified defined benefit plan (the
"Retirement Account Plan") because of statutory or regulatory limits relating to
the Internal Revenue Code, and which shall be calculated without regard to
applicable early retirement reduction factors, and (ii) the SERP benefit "B,"
which provides a life annuity equal to a percentage of the Executive's eligible
earnings over her highest 36-month earnings period, as both benefit "A" and "B"
shall be calculated under the SERP.



--------------------------------------------------------------------------------


5.     Covered Termination Not Associated with a Change in Control. In the event
of a Covered Termination Not Associated with a Change in Control, then the
Company shall provide the Executive with the following compensation and
benefits:

a)     General Compensation and Benefits. The Company shall pay the Executive's
full salary to the Executive from the time notice of termination is given
through the date of termination of employment at the rate then in effect, and
all compensation and benefits payable to the Executive through the date of
termination of employment under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period. The Company
shall also pay the Executive's normal post-termination compensation and benefits
to the Executive as such payments become due in accordance with the Company's
retirement, insurance and other compensation or benefit plans, programs and
arrangements, except that any normal cash severance benefits shall be superseded
and replaced entirely by the benefits provided under this Agreement.

b)     Incentive Compensation. Notwithstanding any provision of any cash bonus
or incentive compensation plan of the Company, the Company shall pay to the
Executive, within the next pay period after the Executive's termination of
employment, a lump sum amount, in cash, equal to the sum of (i) any bonus or
incentive compensation which has been allocated or awarded to the Executive for
a fiscal year or other measuring period under the plan that ends prior to the
date of termination of employment, but which has not yet been paid, and (ii) a
pro rata portion of the Target Bonus Amount for all uncompleted periods under
any bonus or incentive compensation plan.

c)     Special Compensation. The Company shall pay to the Executive a lump sum
equal to two times the sum of (a) the highest per annum base rate of salary in
effect with respect to the Executive during the three-year period immediately
prior to the termination of employment plus (b) the Target Bonus Amount. Such
lump sum shall be paid by the Company to the Executive within the next available
pay period after the Executive's termination of employment, unless the
provisions of Section 5 (e) below apply. The amount of the aggregate lump sum
provided by this Section 5 (c), whether paid immediately or deferred, shall not
be counted as compensation for purposes of any other benefit plan or program
applicable to the Executive.

d)     Special Retirement Plans Lump Sum. The Company shall pay to the Executive
an aggregate lump sum equal to the total of the amounts described in (a) and (b)
herein. Amount (a) is a lump sum equal to the difference between (i) the
actuarial equivalent of the benefit under the Retirement Account Plan, the SERP
monthly benefit "A" which the Executive would receive if her employment
continued for a two-year period following termination of employment, assuming
that the Executive's compensation during such two-year period would have

2

--------------------------------------------------------------------------------


been equal to the Executive's salary as in effect immediately before the
termination or, if higher, as in effect at any time during the 180--day period
immediately preceding the termination date, and the Target Bonus Amount and
waiving the requirement that Executive have attained age 60, and (ii) the
actuarial equivalent of the Executive's actual benefit (paid or payable) under
the Retirement Account Plan, the SERP monthly benefit "A". Actuarial equivalency
for this purpose shall be determined using an interest rate equal to a 36
consecutive month (or shorter period, as explained in the next sentence)
average, using the rates as of the last business day of each month starting with
January 31, 2002 (the "Month End Rate") of the five year United States Treasury
Note yields (the "36 Month Average Rate") in effect ending with the Month End
Rate immediately prior to the Effective Date, as such yield is reported in the
Wall Street Journal or comparable publication, and the mortality table used for
purposes of determining lump sum amounts then in use under the Retirement
Account Plan. Prior to January 31, 2005, the 36 Month Average Rate shall mean
only the average of the Month End Rates which have occurred since January 31,
2002, even though less than 36. Amount (b) is a lump sum equal to the total of
(i) the additional contributions which would have been made to the Executive's
account by the Company under the Company's tax-qualified 401(k) plan, plus (ii)
the additional contributions which would have been credited to the bookkeeping
account balance of the Executive attributable to the 401(k) match feature of the
EDCP, had the Executive continued in employment for a two-year period following
termination of employment and assuming that the Executive's compensation would
have been the same as set forth above and that the Executive had made maximum
utilization of the pre-tax and after-tax opportunity in the qualified 401(k)
plan and obtained the maximum matching contributions in such plan. The amount of
the aggregate lump sum under this Section 5(d) shall be paid by the Company to
the Executive within the next pay period after the Executive's termination of
employment, unless the provisions of Section 5(e) below apply. The amount of the
lump sum provided by this Section 5(d) shall not be treated as compensation for
purposes of any other benefit plan or program applicable to the Executive.



e)     Deferral Option. Notwithstanding any other provision of this Agreement,
the Executive may file a written irrevocable deferral election form with the
Company to defer all or part of the special compensation provided by Section
5(c) and the special retirement plans lump sum otherwise provided for in Section
5(d). The deferral election form shall be filed with the Company prior to the
expiration of thirty days from the date this Agreement is signed by the
Executive, except as may otherwise be permitted under Section 409A of the
Internal Revenue Code. Such form shall specify a method of payment for such
compensation from among the methods allowable under the EDCP, and may be
modified or revoked only as permitted under Section 409A of the Internal Revenue
Code. Any deferred amounts

3

--------------------------------------------------------------------------------


shall be credited with earnings in the manner as elected by the Executive under
the terms of the EDCP and the EDCP provisions shall apply to deferrals made
hereunder except that, to the extent permitted under Section 409A of the
Internal Revenue Code, (i) any provisions for a mandatory lump sum payment upon
a "Change in Control" as defined in the EDCP shall not apply to deferrals made
hereunder, (ii) any amounts which become payable under this Section 5(e) shall
be deemed for purposes of the EDCP to have become payable on account of the
Executive's "retirement" under the EDCP, and (iii) the entire amount deferred
under this Section 5(e) shall be paid in a lump sum by the Company immediately
prior to the occurrence of a Change in Control to such grantor or "rabbi" trust
as the Company shall have established as a vehicle to hold such amount pending
payment, but with such trust designed so that the Executive's rights to payment
of such benefits are no greater than those of an unsecured creditor.



f)     Welfare Benefits. Subject to Section 5(g) below, for a two-year period
following termination of employment, the Company shall provide the Executive
(and her family) with health, life and other welfare benefits (but excluding
disability benefits) substantially similar to the benefits received by the
Executive (and her family) pursuant to welfare benefit programs of the Company
or its affiliates as in effect immediately during the 180 days preceding the
Effective Date (or, if more favorable to the Executive, as in effect at any time
thereafter until the termination of employment); provided, however, that no
compensation or benefits provided hereunder shall be treated as compensation for
purposes of any of the programs or shall result in the crediting of additional
service thereunder. For purposes of determining the amount of such welfare
benefits, any part of which shall be based on compensation, the Executive's
compensation during the relevant two-year period shall be deemed to be equal to
the Executive's salary as in effect immediately before the termination of
employment or, if higher, as in effect at any time during the 180-day period
immediately preceding the termination date, and the Target Bonus Amount. To the
extent that any of the welfare benefits covered by this Section 5(f) cannot be
provided pursuant to the plan or program maintained by the Company or its
affiliates, the Company shall provide such benefits outside the plan or program
at no additional cost (including, without limitation, tax cost) to the Executive
and her family.

g)     New Employment. If the Executive secures new employment during the
two-year period following termination of employment, the level of any benefit
being provided pursuant to Section 5(f) hereof shall be reduced to the extent
that any such benefit is being provided by the Executive's new employer. The
Executive, however, shall be under no obligation to seek new employment and, in
any event, no other amounts payable pursuant to this Agreement shall be reduced
or offset by any compensation received from new employment or by any

4

--------------------------------------------------------------------------------


amounts claimed to be owed by the Executive to the Company or its affiliates.



h)     Equity Incentive Awards. Notwithstanding the provisions in any stock
option award, restricted stock award, performance shares or other equity
incentive compensation award (the "Awards"), the Executive shall become fully
vested in all outstanding Awards and all otherwise applicable restrictions shall
lapse and for purposes of determining the length of time the Executive has to
exercise rights, if applicable under any such Award, the Executive shall be
treated as if she had retired from the service of the Company at or after age 55
and completion of ten years of service.

i)     Outplacement and Financial Planning. The Company shall, at its sole
expense as incurred, provide the Executive with outplacement services, the scope
and provider of which shall be selected by the Executive in her sole discretion
(but at a cost to the Company of not more than $30,000) or, at the Executive's
option, the use of office space, office supplies and equipment and secretarial
services for a period not to exceed one year. The Company shall also continue to
provide the Executive with financial planning counseling benefits through the
second anniversary of the date of the Executive's termination of employment, on
the same terms and conditions as were in effect immediately before the
termination or, if more favorable, on the Effective Date.

6.     Obligation of the Company on a Covered Termination of Employment
Associated with a Change in Control of the Company. In the event of a Covered
Termination of Employment Associated with a Change in Control of the Company,
then the Company shall provide the Executive with the same compensation and
benefits and subject to the same terms and conditions as are specified in
Section 5 above; provided, however that (i) the special compensation provided
for in Section 5(c) shall be three times (rather than two times) the sum of the
amounts specified in subsection (a) and (b) of Section 5(c), (ii) the special
retirement plans lump sum provided for in Section 5(d) shall be calculated as if
the Executive's employment has continued for a three-year period (rather than a
two-year period) following her termination of employment and (iii) the welfare
benefits provision of Section 5(f) shall be provided for a three-year period
(rather than a two-year period). Further, to the extent permitted under Section
409A of the Internal Revenue Code, the deferral election for the Executive
described in Section 5(e) above shall apply, but only if the written irrevocable
deferral form is filed with the Company prior to the first date on which a
change in Control of the Company occurs.

7.     Certain Reduction of Payments by the Company. Notwithstanding any other
provision of this Agreement, if any portion of the compensation and benefits
under this Agreement or any other payment under any other agreement with or plan
of the Company or its affiliates (in the aggregate "Total Payments"), would
constitute an "excess parachute payment," then the Total Payments to be made to
the Executive shall be reduced such that the value of the aggregate Total
Payments that the

5

--------------------------------------------------------------------------------


Executive is entitled to receive shall be One Dollar ($1) less than the maximum
amount which the Executive may receive without becoming subject to the tax
imposed by Section 4999 of the Internal Revenue Code (the "Code") (or any
successor provision) or which the Company may pay without loss of deduction
under Section 280G(a) of the Code (or any successor provision). For purposes of
this Agreement, the terms "excess parachute payment" and "parachute payments"
shall have the meaning assigned to them in Section 280G of the Code (or any
successor provision), and such "parachute payments" shall be valued as provided
therein. Present value for purposes of this Agreement shall be calculated in
accordance with Section 1274(b)(2) of the Code (or any successor provision).
Within 60 days following delivery of a notice by the Company to the Executive of
its belief that there is a payment or benefit due the Executive which will
result in an excess parachute payment as defined in Section 280G of the Code (or
any successor provision), the Executive and the Company, at the Company's
expense, shall obtain the opinion (which need not be unqualified) of the
Company's independent auditors which sets forth (A) the amount of the Base
Period Income, (B) the amount and present value of Total Payments and (C) the
amount and present value of any excess parachute payments without regard to the
limitations of this Section 7. As used in this Section 7, "Base Period Income"
means the Executive's "annualized includible compensation for the base period"
as defined in Section 280G(d)(1) of the Code (or any successor provision). For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company's independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code (or
any successor provisions), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Executive. Such
opinion shall be dated as of the Executive's date of termination of employment
and addressed to the Company and the Executive and shall be binding, absent
manifest error, upon the Company and the Executive. If such opinion determines
that there would be an excess parachute payment, the compensation and benefits
hereunder or any other payment determined by such auditors to be includible in
Total Payments shall be reduced or eliminated as specified by the Executive in
writing delivered to the Company within 30 days of the Executive's receipt of
such opinion or, if the Executive fails to so notify the Company, then as the
Company shall reasonably determine, so that under the bases of calculations set
forth in such opinion there will be no excess parachute payment. If such
auditors so request in connection with the opinion required by this Section, the
Executive and the Company shall obtain, at the Company's expense, and the
auditors may rely on in providing the opinion, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Executive. Notwithstanding the
foregoing, if the provisions of Sections 280G and 4999 of the Code (or any
successor provisions) are repealed without succession, then this Section 7 shall
be of no further force or effect.



The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would subject the Executive to the tax
imposed by Section 4999 of the Code. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of the
claim and the date on which such claim is requested to be paid. The Executive
shall not pay

6

--------------------------------------------------------------------------------


such claim prior to the expiration of the 30-day period following the date on
which she gives notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to the claim is due). If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive agrees to give the Company any
information reasonably requested by the Company in writing relating to such
claim, to take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, to cooperate with the Company in
good faith in order to effectively contest such claim, to permit the Company to
control any proceedings relating to such claim and to permit the Company to
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority with respect to such claim. The Company
shall bear and pay directly all costs and expenses, including additional
interest and penalties, incurred in connection with such contest. Further,
provided only that Company receives timely written notification from the
Executive with respect to such claim, the Company will indemnify and hold the
Executive harmless, on an after-tax basis, for any excise tax under Section 4999
of the Code (including interest and penalties thereon), such that the net amount
retained by the Executive after the deduction of any such excise tax and any
interest or penalties thereon (but not any federal, state or local income tax)
would be the same as if such excise tax had never applied.



8.     Termination of Employment. The Company shall be entitled to terminate the
Executive's employment on account of Disability pursuant to the procedures set
forth in Section (e) of the Appendix, for Cause pursuant to the procedures set
forth in Section (a) of the Appendix, or without Cause by giving written notice
to the Executive of such termination. The Executive may terminate her employment
for Good Reason by giving the Company written notice of the termination, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason. A termination of employment by the Executive for Good Reason shall
be effective on the fifth business day following the date such notice is given,
unless the notice sets forth a later date (which date shall in no event be later
than thirty days after the notice is given). In the event of a dispute regarding
whether the Executive's voluntary termination qualifies as a termination for
Good Reason, no claim by the Company that the same does not constitute a
termination for Good Reason shall be given effect unless the Company establishes
by clear and convincing evidence that such termination does not constitute a
termination for Good Reason. The Executive may also terminate her employment
without Good Reason by giving the Company written notice of such termination.

9.     Obligations of the Company on Termination of Employment for Death,
Disability, for Cause or by the Executive Other than for Good Reason. If the
Executive's employment is terminated by reason of her death or Disability (but
not under the circumstances covered by paragraph (c)(iv) of the Appendix), or if
such employment is terminated by the Company for Cause or by the Executive other
than for Good Reason, the Company will pay to the Executive's estate or legal
representative or to the Executive, as the case may be, all accrued but unpaid
base salary and all other benefits and amounts which may become due in
accordance with the terms of any

7

--------------------------------------------------------------------------------


applicable benefit plan, contract, agreement or practice, including amounts
which may have become due under the terms of Section 3 of this Agreement, but no
other compensation or benefits will be paid under this Agreement.



10.     Non-Compete Agreement. In consideration of this Agreement, the Executive
agrees that she will not, for a period of one year from the date of her
termination of employment with the Company, directly or indirectly own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner, including
but not limited to, holding the position of shareholder, director, officer,
consultant, independent contractor, executive partner, or investor with any
"Competing Enterprise." For purposes of this paragraph, a "Competing Enterprise"
means any entity, firm or person engaged in a business within the State of
Wisconsin or the upper peninsula area of the State of Michigan (the "Territory")
which is in competition with any of the businesses of the Company or any of its
subsidiaries within the Territory as of the date the Executive's termination of
employment, and whose aggregate gross revenues, calculated for the most recently
completed fiscal year of the Competing Enterprise, derived from all such
competing activities within the Territory during such fiscal year, equal at
least 10% or more of such Enterprise's consolidated net revenues for such fiscal
year. If the Executive notifies the Company in writing of any employment or
opportunity which the Executive proposes to undertake during the one year
non-compete period, and supplies the Company with any additional information
which the Company may reasonably request, the Company agrees to promptly notify
the Executive within thirty days after all information reasonably requested by
it has been provided, whether the Company considers the proposed employment or
opportunity to be prohibited by these provisions and, if so, whether the Company
is willing to waive the same. Notwithstanding anything in this Section 10, the
Executive shall not be prohibited from acquiring or holding up to 2% of the
common stock of an entity that is traded on a national securities exchange or a
nationally recognized over-the-counter market.

11.     Release. As a condition to payment of post-termination compensation and
benefits under this Agreement, Executive must execute a general release and
waiver, in form and substance reasonably satisfactory to the Company, of all
claims relating to her employment with the Company and its affiliates and the
termination of such employment, including, but not limited to, discrimination
claims, employment-related tort claims, and contract claims (other than claims
with respect to benefits under the Company's tax-qualified retirement plans or
continuation of coverage or benefits solely as required by COBRA). If Executive
fails to execute the release within a reasonable period of time, the Company's
obligations under Sections 5 and 6 shall terminate.

12.     Successors and Binding Agreements.

(a)     The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no succession

8

--------------------------------------------------------------------------------


had taken place. This Agreement shall be binding upon and inure to the benefit
of the Company and any such successor, and such successor shall thereafter be
deemed the "Company" for the purposes of this Agreement.



(b)     This Agreement shall inure to the benefit of and be enforceable by the
Executive's respective personal or legal representative, executor,
administrator, successor, heirs, distributees and/or legatees.

(c)     Neither the Company nor the Executive may assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in this Section. Without limiting the generality of the foregoing, the
Executive's right to receive payments hereunder shall not be assignable or
transferable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by will or the laws of descent and distribution. In the
event the Executive attempts any assignment or transfer contrary to this
Section, the Company shall have no liability to pay any amount so attempted to
be assigned or transferred.

13.     Notices. All communications provided for herein shall be in writing and
shall be deemed to have been duly given when delivered or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company (to the attention
of the Secretary of the Company) at its principal executive office and to the
Executive at her principal residence, or to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of a change of address shall be effective only upon receipt.

14.     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Wisconsin without giving effect to the principles of conflict of laws of such
state, except that Section 15 shall be construed in accordance with the Federal
Arbitration Act.

15.     Resolution of Disputes. The parties shall endeavor to resolve any
dispute arising out of or relating to this Agreement by mediation in Milwaukee,
Wisconsin, under the Mediation Procedure of the Center for Public Resources
("CPR"). Unless the parties agree otherwise, the mediator will be selected from
the CPR Panels of Distinguished Neutrals. Any such dispute which remains
unresolved 45 days after appointment of a mediator, shall be finally resolved by
arbitration in Milwaukee, Wisconsin, by a sole arbitrator in accordance with the
CPR Rules for Non-Administered Arbitration, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof. The
Company will pay any fees and costs of the mediator in connection with the
mediation, but the parties agree to each pay one-half of the fees and costs of
the arbitrator in connection with the arbitration.

16.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect. If any provision
of this Agreement shall be held invalid or unenforceable in part, the remaining
portion of such provision, together

9

--------------------------------------------------------------------------------


with all other provisions of this Agreement, shall remain valid and enforceable
and continue in full force and effect to the fullest extent consistent with law.



17.     Entire Agreement; Amendments. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the matters discussed
herein and supersedes all other prior agreements and understandings, written or
oral, between the parties with respect thereto. There are no representations,
warranties or agreements of any kind relating thereto that are not set forth in
this Agreement. This Agreement may not be amended or modified except by a
written instrument signed by the parties hereto or their respective successors
and legal representatives.

18.     Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state and other taxes as shall be legally required.

19.     Certain Limitations. Nothing in this Agreement shall grant the Executive
any right to remain an executive, director or employee of the Company or of any
of its subsidiaries for any period of time.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.




/s/ Kristine Rappé                                 

WISCONSIN ENERGY CORPORATION


By: /s/ Gale E. Klappa




10

--------------------------------------------------------------------------------




 

APPENDIX



This is an appendix to the Senior Officer Employment Agreement between WISCONSIN
ENERGY CORPORATION and Kristine Rappé dated _______________, 2005 (the
"Agreement").

As used in the Agreement, the terms set forth below shall have the following
meanings:

(a)     "Cause" means:

       (i)     the willful and continued failure of the Executive to
substantially perform the Executive's duties (other than failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board of Directors
of the Company (the "Board"), or the Compensation Committee of the Board (the
"Committee") which specifically identifies the manner in which the Board or the
Committee believes that the Executive has not substantially performed the
Executive's duties, or

       (ii)     the willful engaging by the Executive in illegal conduct or
gross misconduct which is determined by the Board to have been materially and
demonstrably injurious to the Company. However, no act, or failure to act, on
the Executive's part shall be considered "willful" unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that her
action or omission was in the best interest of the Company.

The Executive may only be terminated for Cause if the Company gives written
notice to the Executive of its intention to terminate the Executive's employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Meeting for Cause. The "Special Meeting for Cause" means a meeting of
the Board called and held specifically for the purpose of considering the
Executive's termination for Cause, that takes place not less than ten and not
more than twenty business days after the Executive receives the notice of
termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Meeting for Cause. The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted by the affirmative vote of at least two-thirds (⅔) of the entire
membership of the Board, excluding employee directors, at the Special Meeting
for Cause, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the notice of termination for Cause and that
conduct constitutes Cause under this Agreement. In the event of a dispute
regarding whether the Executive's employment has been terminated for Cause, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes by clear and convincing evidence that Cause exists.

(b)     A "Change in Control" with respect to the Company shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:



11

--------------------------------------------------------------------------------


       (i)     any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing 20% or more of the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (a)
of paragraph (iii) below; or



       (ii)     the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's shareholders was approved
or recommended by a vote of at least two-thirds (⅔) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

       (iii)     there is consummated a merger or consolidation of the Company
or any direct or indirect subsidiary of the Company with any other corporation,
other than (a) a merger or consolidation immediately following which the
directors of the Company immediately prior to such merger or consolidation
continue to constitute at least a majority of the board of directors of the
Company, the surviving entity or any parent thereof or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its affiliates) representing 20% or more of the combined
voting power of the Company's then outstanding securities; or

       (iv)     the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
(or series of related agreements) for the sale or disposition by the Company of
all or substantially all of the Company's assets, disregarding any sale or
disposition to a company, at least a majority of the directors of which were
directors of the Company immediately prior to such sale or disposition; or

       (v)     the Board determines in its sole and absolute discretion that
there has been a Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:

       "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

12

--------------------------------------------------------------------------------




       "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

       "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the company.

(c)     "Covered Termination of Employment Associated with a Change in Control"
means:

       (i)     a termination of employment by the Company other than because of
death or Disability and without Cause, which occurs within a period of eighteen
months following the Effective Date or,

       (ii)     a termination of employment by the Company other than because of
death or Disability and without Cause within a period of six months prior to the
Effective Date, and it is reasonably demonstrated by the Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or in anticipation of a Change in Control, or

       (iii)     a termination of employment by the Executive for Good Reason
within a period of eighteen months following the Effective Date and also within
a period of twelve months subsequent to the occurrence, without the Executive's
written consent, of any event described in Section (g) after the Effective Date,
or a termination of employment by the Executive within a period of six months
prior to the Effective Date and following the occurrence without the Executive's
consent of any event described in Section (g)(i), (ii), (iii), or (iv) and it is
reasonably demonstrated by the Executive that such event occurred at the request
of a third party who has taken steps reasonably calculated to effect a Change in
Control or otherwise arose in connection or in anticipation of a Change in
Control, or

       (iv)     a voluntary termination of employment by the Executive without
Good Reason following completion of one year of service after a Change in
Control of the Company, provided that the voluntary termination must be effected
by the Executive within six months after the completion of that one-year of
service. Further, if the Executive gives written notice to the Company any time
after a Change in Control of the Company but before completion of one year of
service thereafter that the Executive intends to so voluntarily terminate and if
the Executive should thereafter die while in the employ of the Company or incur
a termination of employment because of Disability, in either case before
completion of such one year of service, such death or termination of employment
shall be treated as a Covered Termination Associated with a Change in Control.

13

--------------------------------------------------------------------------------




If within fifteen days after the Company notifies the Executive that it is
terminating her employment for Cause or the Executive notifies the Company that
she is terminating her employment for Good Reason, the party receiving such
notice notifies the other party that a dispute exists concerning the
termination, then for purposes of this Section (c) the date of the Executive's
termination of employment shall not be deemed to have occurred until the earlier
of (i) the date that is 18 months following the Effective Date or (ii) the date
on which the dispute is finally resolved, either by mutual written agreement of
the parties or by a final judgment, order or decree of an arbitrator or a court
of competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the date of termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

       (v)     If a purported termination occurs prior to or following a Change
in Control and the date of termination is extended in accordance with the
preceding paragraph, the Company shall continue to pay the Executive the full
compensation and benefits as are provided in the first sentence of Section 5(a)
of the Agreement until the date of termination, as determined in accordance with
the preceding paragraph. Amounts paid under this Section (c) are in addition to
all other amounts due under the Agreement and shall not be offset against or
reduce any other amounts due under the Agreement, other than amounts due under
the first sentence of Section 5(a) of the Agreement.

(d)     "Covered Termination of Employment Not Associated with a Change in
Control of the Company" means:

       (i)     a termination of employment by the Company other than because of
death or Disability and without Cause, or

       (ii)     a termination of employment by the Executive for Good Reason
subsequent to the occurrence, without the Executive's written consent, of any
event described in Section (g)(ii), (iii), (iv) or (v).

(e)     "Disability" means that the Executive has been unable, for a period of
180 consecutive business days, to perform the material duties of her job, as a
result of physical or mental illness or injury and that a physician selected by
the Company or its insurers and acceptable to the Executive or her legal
representative, has determined that the Executive's incapacity is total and
permanent. A termination of the Executive's employment by the Company for
Disability shall be communicated to the Executive by written notice and shall be
effective on the thirtieth day after receipt of such notice by the Executive,
unless the Executive returns to full-time performance of her duties before the
expiration of such thirty-day period.

(f)     "Effective Date" means the first date on which a Change in Control of
the Company occurs, except that if Section 5 of the Agreement applies, the term
shall mean the date immediately prior to the Executive's termination of
employment.

14

--------------------------------------------------------------------------------




(g)     "Good Reason" means:

       (i)     solely in the context of a Covered Termination Associated with a
Change in Control, the assignment to the Executive of any duties inconsistent,
in the reasonable judgment of the Executive, with the customary duties of a
senior executive officer of a comparably sized company or any other action by
the Company that results in material reduction of the Executive's duties and
responsibilities, or

       (ii)     any failure by the Company from and after the date of the
Agreement to provide for the continuation of the Executive's compensation (base
salary and incentive compensation or bonus opportunity) and benefits and her
participation in the Company's long-term incentive plans and programs on a basis
commensurate with other senior executives of the Company, or any reduction in
the Executive's base salary or percentage of base salary available as an
incentive compensation or bonus opportunity relative to those most favorable to
the Executive in effect at any time during the 180-day period prior to the first
date on which a Change in Control of the Company occurs or to the extent more
favorable to the Executive, those in effect after such date, or from and after
the first date on which a Change in Control of the Company occurs, a reduction
in any material element of the Executive's compensation or benefits, or

       (iii)     the relocation of the Executive's principal place of employment
to a location more than 35 miles from the Executive's principal place of
employment immediately prior to the Effective Date, or

       (iv)     the Company's requiring the Executive to travel on Company
business to a materially greater extent than was required immediately prior to
the Effective Date, or

       (v)     the failure by the Company to comply with Section 12(a) of this
Agreement.

(h)     "Target Bonus Amount" means the Executive's bonus or incentive
compensation "target" for the fiscal year in which the termination of employment
occurs.





15

--------------------------------------------------------------------------------
